DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2022 has been entered.
	2.	Claims 1-12, 14-17, and 21 were amended.  New claims 22-24 were added.
	3.	Claims 1-24 are pending and under consideration.
	4.	Applicant’s amendments and arguments have overcome the objections and rejections set forth in the Office Action of October 20, 2021, which are hereby withdrawn.
New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/686,358 (reference application, published as US 2022/0185888). 
The ‘358 claims are drawn to:
1.  A dual specificity polypeptide molecule selected from the group of molecules comprising a first polypeptide chain and a second polypeptide chain, wherein: the first polypeptide chain comprises a first binding region of a variable domain (VD1) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a first binding region of a variable domain (VR1) of a TCR specifically binding to an MHC-associated peptide epitope, and a first linker (LINK1) connecting said domains; the second polypeptide chain comprises a second binding region of a variable domain (VR2) of a TCR specifically binding to an MHC-associated peptide epitope, and a second binding region of a variable domain (VD2) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a second linker (LINK2) connecting said domains; wherein said first binding region (VD1) and said second binding region (VD2) associate to form a first binding site (VD1)(VD2) that binds a cell surface antigen of a human immune effector cell; said first binding region (VR1) and said second binding region (VR2) associate to form a second binding site (VR1)(VR2) that binds said MHC-associated peptide epitope; wherein said two polypeptide chains are fused to human IgG hinge domains and/or human IgG Fc domains or dimerizing portions thereof; and wherein the said two polypeptide chains are connected by covalent and/or non-covalent bonds between said hinge domains and/or Fc-domains; and wherein said dual specificity polypeptide molecule is capable of simultaneously binding the cell surface molecule and the MHC-associated peptide epitope, and dual specificity polypeptide molecules, wherein the order of the binding regions in the two polypeptide chains is selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2, or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1, and wherein the domains are either connected by LINK1 or LINK2.
2. The dual specificity polypeptide molecule according to claim 1, wherein the order of the binding regions in the polypeptide chains is selected from VD1-VR1 and VD2-VR2; and wherein the domains are connected by LINK1 or LINK2, respectively. 
3. The dual specificity polypeptide molecule according to claim 1, wherein the linker-sequences LINK1 and/or LINK2 contain at least one sequence motif selected from GGGS, GGGGS, TVLRT, TVSSAS, and TVLSSAS. 
4. The dual specificity polypeptide molecule according to claim 1, wherein said first and second polypeptide chains further comprise at least a hinge domain and an Fc domain or portions thereof derived from human IgG1, IgG2 or IgG4. 
5. The dual specificity polypeptide molecule according to claim 4, wherein said Fc domain comprises at least one effector function silencing mutation at a residue selected from positions 233, 234, 235, 236, 297 and 331, optionally wherein said effector function silencing mutation is generated by replacing at least one residue in position 233, 234, 235, 236, and 331 with the corresponding residue derived from IgG2 or IgG4. 
6. The dual specificity polypeptide molecule according to claim 3, wherein said Fc domain comprises a CH3 domain comprising at least one mutation that facilitates the formation of heterodimers. 
7. The dual specificity polypeptide molecule according to claim 6, wherein said mutations are located at any position selected from 366, 368, 405, and 407, optionally, wherein said mutations comprise T366W and T366'S, L368A' and Y407'V as knob-into-hole mutations. 
8. The dual specificity polypeptide molecule according to claim 3, wherein said Fc domain comprises CH2 and CH3 domain(s) comprising at least two additional cysteine residues, for example S354C and Y349C or L242C and K334C. 
9. The dual specificity polypeptide molecules according to claim 1, wherein said antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH. 
10. The dual specificity polypeptide molecule according to claim 1, wherein said cell surface molecule is known to induce the activation of immune cells, or is at least one selected from the group consisting of immune response-related molecules, CD3, such as the CD3 gamma, CD3 delta , and CD3 epsilon  chains, CD4, CD7, CD8, CD10, CD11b, CD11c, CD14, CD16, CD18, CD22, CD25, CD28, CD32a, CD32b, CD33, CD41, CD41b, CD42a, CD42b, CD44, CD45RA, CD49, CD55, CD56, CD61, CD64, CD68, CD94, CD90, CD117, CD123, CD125, CD134, CD137, CD152, CD163, CD193, CD203c, CD235a, CD278, CD279, CD287, Nkp46, NKG2D, GITR, Fc epsilon RI, TCR alpha./beta and TCR gamma/delta., HLA-DR. 
11. The dual specificity polypeptide molecule according to claim 1, wherein the regions in the first polypeptide chain comprise SEQ ID No. 28 for VD1, SEQ ID No. 29 for VR1, SEQ ID No. 30 for LINK1; and the regions in the second polypeptide chain comprise SEQ ID No. 31 for VD2, SEQ ID No. 32 for VR2, and SEQ ID No. 30 for LINK2. 
12. The dual specificity polypeptide molecule according to claim 3, wherein the FC region in the first polypeptide chain comprises SEQ ID No. 26 or SEQ ID No. 47 (Fc1), and the FC region in the second polypeptide chain comprises SEQ ID No. 27 or SEQ ID No. 48 (Fc2). 
13. A dual specificity polypeptide molecule comprising a first polypeptide chain comprising SEQ ID No. 43 and a second polypeptide chain comprising SEQ ID 44. 
14. The dual specificity polypeptide molecule according to claim 1, wherein said molecule carries a detectable label. 
15. The dual specificity polypeptide molecule according to claim 1, wherein said first binding site that binds the cell surface antigen of said immune cells is humanized; and/or said second binding site that binds said MHC-associated viral peptide epitope is maturated to achieve higher affinity and/or stability. 
16. A nucleic acid encoding for the first polypeptide chain and/or the second polypeptide chain according to claim 1, or an expression vector comprising at least one of said nucleic acids. 
17. A host cell comprising and optionally expressing a vector as defined in claim 16. 
18. A pharmaceutical composition comprising the dual specificity polypeptide molecule according to claim 1 together with one or more pharmaceutically acceptable carriers or excipients. 
19. A method for treating a disease or disorder comprising administering a therapeutically effective amount of the dual specificity polypeptide molecule according to claim 1 to a patient in need thereof. 
20. The method of claim 19, wherein the dual specificity polypeptide molecule comprising a first polypeptide chain comprising SEQ ID No. 16 or SEQ ID No. 43 or SEQ ID No. 45 or SEQ ID No. 51, 53, 55, or 57, and a second polypeptide chain comprising SEQ ID No. 17 or SEQ ID 44 or SEQ ID No. 46 or SEQ ID No. 52, 54, 56, or 58.
The sequences recited in the ‘358 claims are identical to or comprise the instantly claimed sequences. 
The VD domains are the antibody VH and VL domain and the VR domains are the TCR V and Vdomains. See ¶ [0115] and Fig.7.
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite all of the limitations of the instant claims as set forth above except for the specific N- to C- terminus order of the VR1, VR2, VD1 and VD2 domains. Given that the co-pending claims teach that  the order of the binding regions in the two polypeptide chains is selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2, or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1, and wherein the domains are either connected by LINK1 or LINK2, one of skill in the art could have modified the N- to C- terminus order of the VR1, VR2, VD1 and VD2 domains, which are V and VCR domains and VH and VL antibody domains, to optimize the activity of the dual specificity polypeptide.  Thus, the co-pending claims make the instant claims obvious. 
It is noted that given that both application were effectively filed on the same day the ODP rejection can be overcome by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer.  See MPEP 1490 (VI)(D)(2)(b).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1-4, 6, 9-10, 13, 18, and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/693,323 (reference application, published as US 2022/0195044). 
The ‘323 claims are drawn to:
1. A method of eliciting an immune response in a patient who has cancer, comprising administering to a patient a dual specificity polypeptide molecule comprising a first polypeptide chain and a second polypeptide chain, wherein: the first polypeptide chain comprises a first binding region of a variable domain (VD1) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a first binding region of a variable domain (VR1) of a TCR specifically binding to an MHC-associated peptide epitope, and a first linker (LINK1) connecting said domains; the second polypeptide chain comprises a second binding region of a variable domain (VR2) of a TCR specifically binding to an MHC-associated peptide epitope, and a second binding region of a variable domain (VD2) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a second linker (LINK2) connecting said domains; wherein said first binding region (VD1) and said second binding region (VD2) associate to form a first binding site (VD1)(VD2) that binds a cell surface antigen of a human immune effector cell; said first binding region (VR1) and said second binding region (VR2) associate to form a second binding site (VR1)(VR2) that binds said MHC-associated peptide epitope; wherein said two polypeptide chains are fused to human IgG hinge domains and/or human IgG Fc domains or dimerizing portions thereof; and wherein said two polypeptide chains are connected by covalent and/or non-covalent bonds between said hinge domains and/or Fc-domains; and wherein said dual specificity polypeptide molecule is capable of simultaneously binding the cell surface molecule and the MHC-associated peptide epitope, wherein the order of the binding regions in the two polypeptide chains is selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2, or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1, wherein the domains are either connected by LINK1 or LINK2, and wherein the cancer is selected from the group consisting of bladder cancer, breast cancer, colon cancer, kidney cancer, liver cancer, lung cancer, ovarian cancer, pancreatic cancer, stomach cancer, prostate cancer, cervical cancer, melanoma, thyroid cancer, brain cancer, leukemia, sarcoma, and lymphoma.
2. The method according to claim 1, wherein the order of the binding regions in the polypeptide chains is selected from VD1-VR1 and VD2-VR2; and wherein the domains are connected by LINK1 or LINK2, respectively.
3. The method according to claim 1, wherein the linker-sequences LINK1 and/or LINK2 contain at least one sequence motif selected from GGGS, GGGGS, TVLRT, TVSSAS, and TVLSSAS.
4. The method according to claim 1, wherein said first and second polypeptide chains further comprise at least a hinge domain and an Fc domain or portions thereof derived from human IgG1, IgG2 or IgG4.
5. The method according to claim 1, wherein said antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH.
6. The method according to claim 1, wherein said cell surface molecule induces the activation of immune cells, or is at least one selected from the group consisting of CD3γ, CD3δ, CD3ε, CD4, CD7, CD8, CD10, CD11 b, CD11c, CD14, CD16, CD18, CD22, CD25, CD28, CD32a, CD32b, CD33, CD41, CD41b, CD42a, CD42b, CD44, CD45RA, CD49, CD55, CD56, CD61, CD64, CD68, CD94, CD90, CD117, CD123, CD125, CD134, CD137, CD152, CD163, CD193, CD203c, CD235a, CD278, CD279, CD287, Nkp46, NKG2D, GITR, FcεRI, TCRα/β, TCRγ/δ, and HLA-DR.
7. A method of treating a patient with cancer, comprising administering to a patient a polypeptide molecule comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises a first hinge domain and/or a first Fc domain, wherein the first polypeptide chain comprises at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, and SEQ ID NO: 57; wherein the second polypeptide chain comprises a second hinge domain and/or a second Fc domain, wherein the second polypeptide chain comprises at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, and SEQ ID NO: 58; and wherein the cancer is selected from the group consisting of bladder cancer, breast cancer, colon cancer, kidney cancer, liver cancer, lung cancer, ovarian cancer, pancreatic cancer, stomach cancer, prostate cancer, cervical cancer, melanoma, thyroid cancer, brain cancer, leukemia, sarcoma, and lymphoma.
8. The method according to claim 7, wherein said first polypeptide chain is fused to said second polypeptide chain by covalent and/or non-covalent bonds between the first hinge domain and the second hinge domain, and/or between the first Fc domain and the second Fc domain.
9. The method according to claim 7, wherein said first and second Fc domains each comprise at least one effector function silencing mutation.
10. The method according to claim 7, wherein said first and second Fc domains each comprise a CH3 domain comprising at least one mutation that facilitates the formation of heterodimers.
11. The method according to claim 7, wherein said first and second Fc domains each comprise CH2 and CH3 domains comprising at least two additional cysteine residues.
12. The method according to claim 7, wherein said cell surface molecule is at least one selected from the group consisting of CD3γ, CD3δ, CD3ε, CD4, CD7, CD8, CD10, CD11 b, CD11c, CD14, CD16, CD18, CD22, CD25, CD28, CD32a, CD32b, CD33, CD41, CD41b, CD42a, CD42b, CD44, CD45RA, CD49, CD55, CD56, CD61, CD64, CD68, CD94, CD90, CD117, CD123, CD125, CD134, CD137, CD152, CD163, CD193, CD203c, CD235a, CD278, CD279, CD287, Nkp46, NKG2D, GITR, FcεRI, TCRα/β, TCRγ/δ, and HLA-DR.
13. The method according to claim 7, wherein the first polypeptide chain comprises at least 99% amino acid sequence identity to a sequence selected from the group consisting of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, and SEQ ID NO: 57; and wherein the second polypeptide chain comprises at least 99% amino acid sequence identity to a sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, and SEQ ID NO: 58.
14. A method of eliciting an immune response in a patient who has cancer, comprising administering to a patient a polypeptide molecule comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises a first hinge domain and/or a first Fc domain, wherein the first polypeptide chain comprises at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, and SEQ ID NO: 57; wherein the second polypeptide chain comprises a second hinge domain and/or a second Fc domain, wherein the second polypeptide chain comprises at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, and SEQ ID NO: 58; and wherein the cancer is selected from the group consisting of bladder cancer, breast cancer, colon cancer, kidney cancer, liver cancer, lung cancer, ovarian cancer, pancreatic cancer, stomach cancer, prostate cancer, cervical cancer, melanoma, thyroid cancer, brain cancer, leukemia, sarcoma, and lymphoma.
15. The method according to claim 14, wherein said first polypeptide chain is fused to said second polypeptide chain by covalent and/or non-covalent bonds between the first hinge domain and the second hinge domain, and/or between the first Fc domain and the second Fc domain.
16. The method according to claim 14, wherein said first and second Fc domains each comprise at least one effector function silencing mutation.
17. The method according to claim 14, wherein said first and second Fc domains each comprise a CH3 domain comprising at least one mutation that facilitates the formation of heterodimers.
18. The method according to claim 14, wherein said first and second Fc domains each comprise CH2 and CH3 domains comprising at least two additional cysteine residues.
19. The method according to claim 14, wherein said cell surface molecule is at least one selected from the group consisting of CD3γ, CD3δ, CD3ε, CD4, CD7, CD8, CD10, CD11 b, CD11c, CD14, CD16, CD18, CD22, CD25, CD28, CD32a, CD32b, CD33, CD41, CD41b, CD42a, CD42b, CD44, CD45RA, CD49, CD55, CD56, CD61, CD64, CD68, CD94, CD90, CD117, CD123, CD125, CD134, CD137, CD152, CD163, CD193, CD203c, CD235a, CD278, CD279, CD287, Nkp46, NKG2D, GITR, FcεRI, TCRα/β, TCRγ/δ, and HLA-DR.
20. The method according to claim 14, wherein the first polypeptide chain comprises at least 99% amino acid sequence identity to a sequence selected from the group consisting of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, and SEQ ID NO: 57; and wherein the second polypeptide chain comprises at least 99% amino acid sequence identity to a sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, and SEQ ID NO: 58.
The VD domains are the antibody VH and VL domain and the VR domains are the TCR V and Vdomains. See ¶ [0122] and Fig.7.
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite all of the limitations of the instant claims as set forth above except for the specific N- to C- terminus order of the VR1, VR2, VD1 and VD2 domains. Given that the co-pending claims teach that  the order of the binding regions in the two polypeptide chains is selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2, or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1, and wherein the domains are either connected by LINK1 or LINK2, one of skill in the art could have modified the N- to C- terminus order of the VR1, VR2, VD1 and VD2 domains, which are V and VCR domains and VH and VL antibody domains, to optimize the activity of the dual specificity polypeptide.  Additionally, It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to place the dual specificity polypeptide molecule in a pharmaceutical composition with a pharmaceutically acceptable carrier to facilitate the treatment methods. Thus, the co-pending claims make the instant claims obvious. 
It is noted that given that both application were effectively filed on the same day the ODP rejection can be overcome by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer.  See MPEP 1490 (VI)(D)(2)(b).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 5, 7, 8, 14-18 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of co-pending Application No. 17/693,323 (reference application, published as US 2022/0195044), as applied to claims 1-4, 6, 9-10, 13, 18, and 19-23 in view of  WO 2014/159940 (Koenig, S. Oct. 2, 2014, IDS), “Koenig”.
The ‘323 claims teach as set forth above, but do not teach the limitations of claims 5, 7, 8, 14-18 and 24.
Koenig teaches that diabodies may comprise an IgG Fc or Fc-hinge domain or a portion thereof for dimerization of the diabody so that it exhibits immunoglobulin like properties.   See ¶¶ 0123-0124 and Figure 1C. Koenig teaches that the diabodies can comprise variant Fc and hinge Fc domains of IgG1, IgG2 or IgG4, including human IgG Fc variants.  See ¶¶ 0126-0127. 
Koenig teaches at [00128]:
 Each domain of the polypeptide chain of the diabody, i.e., the VL, VH and Fc domain may be separated by a peptide linker. The peptide linker may be 0, 1, 2, 3, 4, 5, 6, 7, 8, or 9 amino acids. In certain embodiments the amino acid linker sequence is GGGSGGGG (SEQ ID NO: 27) encoded by the nucleic acid sequence ggaggcggat ccggaggcgg aggc (SEQ ID NO: 28). The polypeptide chains of the diabody molecule may be engineered to comprise at least one cysteine residue that will interact with a counterpart cysteine residue on a second polypeptide chain of the diabody to form an inter-chain disulfide bond. Such interchain disulfide bonds serve to stabilize the diabody molecule, thereby improving expression and recovery in recombinant systems, resulting in a stable and consistent formulation and improving the stability of the isolated and/or purified product in vivo. The cysteine residue may be introduced as a single amino acid or as part of larger amino-acid sequence, e.g. a hinge domain, in any portion of the polypeptide chain. In a specific embodiment, the cysteine residue may be engineered to occur at the C-terminus of the polypeptide chain.

Koenig teaches that the Fc diabody molecules can be produced to form monomers or dimers depending upon whether the Fc domain is linked to one or both of the diabody VH domains.   See ¶ [00135].
Koenig teaches that the Fc diabody molecules have the benefits of improved serum half-life and effector function recruitment.  See ¶ [00134].
Koenig teaches that the hinge, VH or VL domain can be engineered to comprise at least one or more cysteine residue. See ¶ [0129].  
Koenig teaches at ¶ [0140]: 
In a preferred embodiment, the second polypeptide chain will contain a knob mutation (T366W) and alanine substitutions at positions 234 and 235. In such preferred embodiment, the third polypeptide chain will contain a hole mutation (T366S, L368A, and Y407V) and an H435R substitution to remove protein A binding ability. The presence of such knob and hole mutations fosters heterodimerization between the respective CH2-CH3 regions of the second and third polypeptide chains.
Koenig teaches that the alanine substitutions at positions 234 and 235 disable the Fc region.  See ¶ 0163.
Koenig teaches labeling the bispecific molecules.  See ¶¶ 0068, 0076, and 0089. 
Koenig teaches that the bispecific molecules can be humanized.  See ¶¶ 0056, 0057, 0059, 0087, and 0093.
Koenig teaches expressing the bispecific molecules from nucleic acids in vectors in host cells.  See ¶¶ 0093-0098. 
Koenig teaches pharmaceutical formulations with pharmaceutically acceptable carriers and excipients.  See ¶¶ 0146 and 0149 and claims 20 and 21.
Koenig teaches treating virus infections with the bispecific molecules of the invention.  See abstract, ¶¶ 0021 and 0043-0052, and claims 22-30.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘323 claims and Koenig  and modify the Fc region of the ‘323 claims as taught by Koenig because Koenig teaches that the constructs comprise  an IgG Fc or Fc-hinge domain or a portion thereof for dimerization of the diabody and  that the Fc diabody molecules have the benefits of improved serum half-life and effector function recruitment.  Additionally, the dual specificity polypeptide molecule could have been humanized as taught by Koenig to limit the immune response in human patients.  Further, one of skill in the art would have been motivated to express the dual specificity polypeptide from nucleic acids in vectors in host cells as taught by Koenig to produce the dual specificity polypeptide for making pharmaceutical  compositions for treatment. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
7.	No claims allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642